DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-16 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed 
before the effective filing date of the claimed invention.



  	Claim(s)  1, 5, 9 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being  anticipated by  Esmael DINAN  (US Publication  2013/0010716 A1 and Dinan hereinafter).

Regarding Claims 1 and 5, Dinan teaches a method, performed by a user equipment (UE), for accessing a cell, the method comprising:
 Receiving (i.e. receive)  Para [0024], from a base station  (i.e. base station)  Para [0024], a system information block 1 (SIB1)  (i.e. system information blocks)  Para [0059] comprising cellAccessRelatedinfo  (i.e. may maintain a deactivation timer and may activate or deactivate the second carrier (cell) when the deactivation timer expires or when the wireless device receives a deactivation command from the base station. )  Para [0059]; selecting (i.e. selected)  Para [0016]  a public land mobile network (PLMN)  (i.e. PLMN)  Para [0033]; selecting (i.e. selected)  Para [0016] a cell (i.e. cell)  Para [0032] and Para [0048], based on the selected PLMN (PLMN)  (i.e. PLMN  ID)  Para [0033]; determining  (i.e. determined)  Para [0072] whether to update a tracking area (TA)   (i.e. monitoring for the carrier start or restart the carrier deactivation timer … and the like)  Para [0140], based on the selected cell and PLMN-identityinfo included in the cellAccessRelatedinfo (i.e. system information blocks)  Para [0059] comprising cellAccessRelatedinfo  (i.e. may maintain a deactivation timer and may activate or deactivate the second carrier (cell) when the deactivation timer expires or when the wireless device receives a deactivation command from the base station.)  Para [0059]; based on the determining to update the TA, performing a TA update whether to update a tracking area (TA)   (i.e. monitoring for the carrier start or restart the carrier deactivation timer … and the like)  Para [0140]; transmitting (i.e. transmitted signal)  Para [0017], to the base station, a radio resource control (RRC) setup request message;  (i.e. RRC connection set up message)  Para [0033] receiving (i.e. receive)  Para [0062], from the base station, an RRC setup message (i.e. RRC connection set up message)  Para [0033]; and transmitting (i.e. transmit… base station)  Para [0065], to the base station, an RRC setup complete message  (i.e. RRC establishment message)  Para [0064] and Para [0076] see also (i.e. set up complete message)  Para [0078]. 
Regarding Claims 9 and 13, Dinan teaches a user equipment for accessing a cell comprising :
a memory (i.e. memory)  Para [0021];
a transceiver (i.e. transceiver) Para [0021];
 and a processor  (i.e. processor)  Para [0021] coupled with the memory Para [0021]  and the transceiver, the processor configured to  Para [0021]: 
receiving (i.e. receive)  Para [0024], from a base station  (i.e. base station)  Para [0024], a system information block 1 (SIB1)  (i.e. system information blocks)  Para [0059] comprising cellAccessRelatedinfo  (i.e. may maintain a deactivation timer and may activate or deactivate the second carrier (cell) when the deactivation timer expires or when the wireless device receives a deactivation command from the base station. )  Para [0059]; 
selecting (i.e. selected)  Para [0016]  a public land mobile network (PLMN)  (i.e. PLMN)  Para [0033]; selecting (i.e. selected)  Para [0016] a cell (i.e. cell)  Para [0032] and Para [0048], based on the selected PLMN (PLMN)  (i.e. PLMN  ID)  Para [0033]; determining  (i.e. determined)  Para [0072] whether to update a tracking area (TA)   (i.e. monitoring for the carrier start or restart the carrier deactivation timer … and the like)  Para [0140], based on the selected cell and PLMN-identityinfo included in the cellAccessRelatedinfo (i.e. system information blocks)  Para [0059] comprising cellAccessRelatedinfo  (i.e. may maintain a deactivation timer and may activate or deactivate the second carrier (cell) when the deactivation timer expires or when the wireless device receives a deactivation command from the base station.)  Para [0059]; based on the determining to update the TA, performing a TA update whether to update a tracking area (TA)   (i.e. monitoring for the carrier start or restart the carrier deactivation timer … and the like)  Para [0140]; transmitting (i.e. transmitted signal)  Para [0017], to the base station, a radio resource control (RRC) setup request message;  (i.e. RRC connection set up message)  Para [0033] receiving (i.e. receive)  Para [0062], from the base station, an RRC setup message (i.e. RRC connection set up message)  Para [0033]; and transmitting (i.e. transmit… base station)  Para [0065], to the base station, an RRC setup complete message  (i.e. RRC establishment message)  Para [0064] and Para [0076] see also (i.e. set up complete message)  Para [0078]. 
Allowable Subject Matter
  	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure [see USPTO Notice of References Cited Form 892]:
Claims 2-4, 6-8, 10-12 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance:
  	Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record, which sets forth in the following:   
The  prior art of record does not teach the combination of claimed elements including and under the broadest reasonable interpretation of the claimed limitation consistence with the Applicant's Specification.  The prior art cited above fails to teach all of the Applicant’s claimed limitation.  In particularly, the claimed invention advantageously provides a finer level of detail that  includes plmn-IdentityList; a trackingAreaCode; and a cellIdentity,  update a radio access network (RAN)-based Notification Area (RNA), based on the selected cell and the PLMN-identityinfo included in the cellAccessRelatedinfo; and based on determining to update the RNA, performing an RNA update, RRC setup complete message comprises a selectedPLMN-Identity, and wherein the selectedPLMN-Identity is set to the selected PLMN included in a plmn-IdentityList in combination with the other limitations of the claims, was not disclosed by, would not have been obvious over, nor would have been fairly suggested by the prior art of record in context to the claims and the specification.  
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed. The Examiner asserts that the claims overcome the prior art of record as describes above when the limitations are read in combination with the respective claimed limitations in their entirety.
Thus, prior art of record neither render obvious nor anticipates the combination of claimed elements in light of the specification.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.  Aoyama, T.  (US Publication No.   20090247163 A1), “Radio communication base station device”  (October 1, 2009).
2.  Dinan, S.  (US Publication No.  20130010716 A1), “Carrier configuration in multicarrier systems” ( January 2013).  

Communication

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D MIZRAHI whose telephone number is 571- 272-4079.  The examiner can normally be reached on 7:30-3:30 PM (7:30 - 4:30 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone numbers for the organization where this application or proceeding is assigned are (703) 872-9306 for regular communications and for After Final communication.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 

For more information about the PAIR system, see http://pair-direct.uspto.qov. Should you have questions on access to the Private PAIR system, contact the  Electronic  Business Center (EBC) at 866-217-9197 (toll free).

/DIANE D MIZRAHI/           Primary Examiner, Art Unit 2647                                                                                                                                                                                             
Diane.Mizrahi@USPTO.gov